Citation Nr: 1610953	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  07-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).    

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant (Veteran) represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1971.  He also served in the Army National Guard and Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2013 rating decisions issued by a U.S. Department of Veterans Affairs (VA) Regional Office (RO).

In the April 2008 decision, the RO denied the Veteran's claim to service connection for bilateral hearing loss, which the Veteran appealed to the Board.  In December 2009, the Board denied this appeal.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2012, the Court, in relevant part, issued a Memorandum Decision that vacated and remanded the Board's decision.  In June 2012 and March 2015, the Board remanded the hearing loss claim for additional development.  

In the November 2013 decision, the RO granted service connection for PTSD at 30 percent disabling effective September 2012.  The Veteran has appealed the initial rating assigned.  

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with PTSD.  See January 30, 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The record now raises a question of whether the Veteran is unemployable due his service-connected disability which is on appeal; as such, a claim for a TDIU is properly before the Board, from the date of his claim for service connection for PTSD (as his appeal is one for a higher initial rating). 

The entire appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in September 2015.  

REMAND

A remand of the claims on appeal is warranted for additional medical inquiry. 

With regard to the claim for a higher initial rating for PTSD, the Veteran should be provided with a new VA examination.  The evidence of record is unclear regarding the recent nature and severity of the disorder.  On the one hand, the Veteran's representative contends that the Veteran's disorder is severely disabling and that a rating of 70 percent would be warranted here under Diagnostic Code 9411.  38 C.F.R. § 4.130.  On the other hand, recent VA treatment records indicate mild to moderate PTSD symptomatology (e.g., Global Assessment of Functioning scores between 60 and 70).  As the most recent compensation examination into this disorder was conducted over two years ago in November 2013, and it appears that there may be some change in the Veteran's symptoms,  a new VA examination would be appropriate here.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

As noted above, the Board has taken jurisdiction over the Veteran's pending TDIU claim, as part and parcel of his claim for a higher initial rating for PTSD.  As this claim has not yet been developed, and will be affected by the above ordered examination and readjudication of the PTSD claim, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

With regard to the claim to service connection for hearing loss, the case should be remanded so that an addendum opinion can be provided by the VA audiologist who submitted the July 2015 report.  As noted by the Court in its remand to the Board in January 2012, the Veteran asserts that he incurred hearing loss during service as the result of acoustic trauma, and as the result of sinusitis.  Since the Board's June 2012 remand seeking medical inquiry on this issue, VA has included two examination reports addressing the claim, dated in June 2014 and July 2015.  Neither report addresses sufficiently the second prong of the Veteran's claim, that sinusitis during service caused the hearing loss.  Indeed the latter report in July 2015 merely stated it would be speculative to address the issue, without explaining why.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Therefore, an addendum is required.

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in May 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since May 2015.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for a VA examination for his claim for a higher initial rating for PTSD.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current severity of the Veteran's PTSD.   

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide opinions as to the functional impairment caused by his service-connected PTSD with regard to his ability to perform tasks, including sedentary and physical tasks.  

3.  Forward the Veteran's case to the VA audiology examiner who provided the July 2015 report (or to a suitable substitute if this individual is unavailable) for an addendum report.  The examiner is requested again to review the claims file in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current hearing loss is related to his complaints of sinusitis during service.  

Please discuss in addressing this issue the service treatment records noting "chronic" and "painful" sinusitis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is also reminded that the lack of diagnosed hearing loss in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  Also, simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation as to why, is inadequate.  He or she must fully explain whether: (1) he or she requires additional information to arrive at a conclusion; or (2) has exhausted the limits of medical knowledge.

4.  After all the above development has been completed, readjudicate the claims on appeal, to include entitlement to TDIU, as inferred due to the Veteran's contentions regarding his initial PTSD rating.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

